Citation Nr: 9928037	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
frozen feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The veteran has presented a plausible claim.  



CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for bilateral 
frozen feet is well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 1960 rating decision the RO granted service 
connection for bilateral frostbite of the feet and assigned a 
noncompensable rating.  In an October 1996 rating decision, 
the evaluation was increased to 10 percent disabling.  

Upon review of the record, the Board concludes that the 
veteran's claim for increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran provided competent testimony regarding the 
severity of his service-connected disability during his July 
1996 personal hearing.



ORDER

The claim for a rating in excess of 10 percent for bilateral 
frozen feet is well grounded.  



REMAND

The claim for an increased rating for residuals of frozen 
feet was received at the RO in March 1995.  The veteran has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997, 1998).  Subsequent to filing this claim, the rating 
criteria were revised, effective in January and August 1998.

Under the former rating criteria, residuals of frozen feet 
with mild symptoms such as chilblains are rated as 10 percent 
disabling whether unilateral or bilateral.  Persistent 
moderate swelling, tenderness, redness, etc. is rated 20 
percent when unilateral and 30 percent when bilateral.  Loss 
of toes or parts, and persistent severe symptoms are rated 30 
percent when unilateral and 50 percent when bilateral.

Under the revised regulations, Diagnostic Code 7122 provides 
for a 10 percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent rating is assigned 
for pain, numbness, cold sensitivity, or arthralgia, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts.  A 30 percent rating for 
cold injury residuals, with pain, numbness, cold sensitivity, 
or arthralgia, plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts. 

This diagnostic code was revised again, effective August 13, 
1998.  The revised criteria provide a 10 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes. 
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122. Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26. 63 Fed. Reg. 
37778-37779 (1998).

The RO has not had the opportunity to consider the veteran's 
claim under the criteria in effect between January and August 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals claim has been filed or reopened, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran underwent VA examinations to evaluate the 
residuals of his cold injuries.  However, it does not appear 
that these examinations do not contain many of the specific 
findings necessary to determine whether the veteran meets the 
specific criteria for an increased rating under the 
applicable versions of Diagnostic Code 7122.

In March 1998, a VA examiner noted that the veteran reported 
treatment for cold injuries at the West Los Angeles VA 
Medical Center.  Records of this treatment are not part of 
the claims folder.

The Board notes that a July 1995 VA X-ray report of the 
veteran's feet was interpreted as showing degenerative 
osteoarthritis at the first tarsometatarsal joints.  In the 
most recent VA orthopedic examination report dated in March 
1998, the examiner noted that there were no degenerative or 
arthritic changes, however, it does not appear that the 
examiner considered the July 1995 X-ray examination report or 
that X-ray examination was undertaken in conjunction with the 
March 1998 examination.  It is unclear whether the July 1995 
finding was attributable to the service connected cold 
injury.

Thus, the VA examinations do not provide comprehensive 
clinical findings sufficient for the evaluation of cold 
injuries under the new rating criteria, and as a result, 
further VA examination is necessary.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for residuals of bilateral 
frozen feet since July 1995.  The RO 
should take all necessary steps to obtain 
those records, including all records of 
the veteran's treatment at the West Los 
Angeles VA Medical Center, and associate 
them with the claims folder.

2.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded an examination to 
determine the nature and current severity 
of the residuals of frozen feet.  All 
indicated tests and studies should be 
accomplished.  The entire claims folders, 
to should be reviewed by the examiner 
prior to the examination.

All clinical findings should be reported 
in detail.  In regards to the old rating 
criteria, the examiner should comment as 
to whether the residuals of frozen feet 
are manifested by persistent moderate 
swelling, tenderness or redness, and 
whether they are manifested by loss of 
toes or parts of toes and persistent 
severe symptoms. 

The examiner should state in the record 
whether the service-connected frozen feet 
are manifested by: Any persistent 
moderate swelling, tenderness, redness, 
pain, numbness, cold sensitivity, 
arthralgia, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (such as osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  The examiners should 
determine whether appellant has any 
peripheral neuropathy attributable to his 
service-connected frozen feet and, if so, 
its severity should be described. In the 
event the service-connected frozen feet 
disability does not presently result in 
neurologic deficits, this should be so 
stated.

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected frozen feet 
should be described in detail.

The examiner is requested to 
differentiate, if possible, the symptoms 
attributable to the service-connected 
frozen feet versus any other lower 
extremity condition that may be present, 
if this is reasonably medically feasible 
(it should be pointed out that 
disabilities for which service connection 
is not in effect may not be considered 
for rating the severity of a veteran's 
service-connected disability).

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO should consider all 
three of the applicable versions of 
Diagnostic Code 7122.

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a Supplemental 
Statement of the Case.  They should be given the opportunity 
to respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to procure clarifying data and to comply 
with a precedent Court decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

